UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, GenCorp Inc. (Exact name of registrant as specified in its charter) Ohio 1-01520 34-0244000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Highway 50 and Aerojet Road, Rancho Cordova, California 95742 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 916-355-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On December 21, 2009, GenCorp Inc. (“GenCorp”) issued $200 million aggregate principal amount of 4.0625% Convertible Subordinated Debentures due 2039 (the “debentures”)in a private placement to qualified institutional buyers pursuant to Rule144A under the Securities Act of 1933, as amended (the “Securities Act”).This amount includes the full exercise of the option to purchase an additional $50 million aggregate principal amount of debentures that GenCorp granted to the initial purchasers of the debentures solely to cover over-allotments, if any.GenCorp issued the debentures under an indenture, dated as of December 21, 2009 (the “Indenture”), between GenCorp and The Bank of New York Mellon Trust Company, N.A., as trustee. The description of the debentures and the Indenture set forth below is a summary and is not meant to be a complete description of the parties’ rights and obligations thereunder.The description of the debentures and the Indenture set forth below is qualified by reference to the Indenture (including the form of 4.0625% Convertible Subordinated Debentures attached thereto) filed as Exhibit 4.1 to this Current Report on Form 8-K and incorporated herein by reference. This Current Report on Form 8-K does not constitute an offer to sell nor a solicitation of an offer to buy any security and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offer, solicitation or sale would be unlawful. Interest The debentures bear interest at a rate of 4.0625% per annum on the principal amount of the debentures from December 21, 2009, payable semi-annually in arrears on June 30 and December 31 of each year, beginning June 30, 2010.The debentures will mature on December 31, 2039, subject to earlier redemption, repurchase or conversion in certain circumstances described below. GenCorp may pay interest in cash or, at any time on or after the one-year anniversary of the original issuance date of the debentures or (if later) any additional debentures subsequently issued, in shares of its common stock or any combination of cash and shares of its common stock, at GenCorp’s option, subject to certain conditions.The valuation methodology GenCorp will use in determining the value of any shares to be so delivered is described in the Indenture. Ranking The debentures are GenCorp’s general unsecured subordinated obligations, which (i) rank junior in right of payment to all of GenCorp’s existing and future senior indebtedness (including its senior subordinated indebtedness), and (ii) rank equal in right of payment with all of GenCorp’s existing and future unsecured subordinated indebtedness. Conversion The debentures may be converted into shares of GenCorp’s common stock initially at a conversion rate of 111.0926 shares of common stock per $1,000 principal amount of debentures (equivalent to a conversion price of approximately $9.00 per share of common stock), subject to adjustment from time to time as provided in the Indenture.Holders may convert their debentures at their option at any time prior to the close of business on the business day immediately preceding the final maturity date of the debentures.In addition, if holders of the debentures elect to convert their debentures in connection with the occurrence of certain fundamental changes, such holders will be entitled to receive additional shares of common stock upon conversion in some circumstances. 1 Optional Redemption by GenCorp GenCorp may at any time redeem any debentures for cash (except with respect to any make-whole premium that may be payable, as described below) if the last reported sale price of GenCorp’s common stock has been at least 150% of the conversion price then in effect for at least 20 trading days during any 30 consecutive trading day period ending within five trading days prior to the date on which GenCorp provides notice of redemption.GenCorp may redeem the debentures either in whole or in part at a redemption price equal to (1) 100% of the principal amount of the debentures to be redeemed, plus (2) accrued and unpaid interest, if any, up to, but excluding, the redemption date, plus (3) if GenCorp redeems the debentures prior to December 31, 2014, a “make-whole premium” equal to the present value of the remaining scheduled payments of interest that would have been made on the debentures to be redeemed had such debentures remained outstanding from the redemption date to December 31, 2014.
